DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 21-29 is/are rejected under35 U.S.C. 102(a)(1) as being anticipated by Bancel et al (US 2013/0259924, October 2013, of record).
Bancel et al teach methods of reducing unconjugated bilirubin by administering modified mRNA of UGT1A1 of SEQ ID NO: 1357, identical to instant SEQ ID NO: 4 (see paragraphs [0851-0853]). Such mRNA can be uniformly modified along the entire length (see paragraph [0526]) with N1-methyl pseudouridine (see paragraphs [0924, 1828, 1903, 2007]). The modified mRNA can be formulated in lipid nanoparticle (see paragraphs [0562, 0572]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 18, 21-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 15/781,827 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims from '827 recite methods of treatment of Criggler-Najjar syndrome, which is known to be associated with increased level of unconjugated bilirubin, by administering UGT1A1 mRNA, modified with N1-methyl-pseudouridine (see claims 17, 19, 24, 31 from '827).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive. 
Concerning 102 rejection Applicant argues that Bancel et al reference does not disclose a modified mRNA molecule of SEQ ID NO: 4 that contains one uniform nucleoside modification throughout the modified molecule, which is substitution of N1-methyl pseudouridine for uridine, because the reference disclose such molecule with two modifications: one as required by claim language and a different one. In response instant claim language requires the presence of one specific modification, but does not exclude the presence of other modifications, therefore rejection is maintained. In order to limit instant claims to the presence of only one the modifications of the modified mRNA molecule consist of the only one uniform nucleoside modification throughout the modified mRNA molecule, and wherein the uniform nucleoside modification is substitution of N1-methyl pseudouridine for uridine”. The use of transitional term “consist of” limits modifications to the only one recited. In the current claim language transitional term is “contains”, which can be interpreted as open language term “comprising”, which does not exclude other possible modifications of the molecule.
Concerning double patenting rejection Applicant argues that ‘827 application does not claim the molecule with the only modification as claimed. In response instant claims are not limited to the only modification recited (see above), therefore instantly claimed methods are within the scope of claims from ‘827. Rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635